Exhibit 10.1

GENERAL DYNAMICS CORPORATION

SUPPLEMENTAL SAVINGS AND

STOCK INVESTMENT PLAN

Amended and restated

Effective as of January 1, 2009 (incorporating amendments through March 31,
2011)



--------------------------------------------------------------------------------

GENERAL DYNAMICS CORPORATION

SUPPLEMENTAL SAVINGS AND

STOCK INVESTMENT PLAN

Table of Contents

 

SECTION 1

 

INTRODUCTION AND PLAN HISTORY

     1   

SECTION 2

 

DEFINITIONS

     1   

SECTION 3

 

SUPPLEMENTAL BENEFITS DUE TO LIMITATIONS UNDER THE QUALIFIED SSIP

     4   

SECTION 4

 

CREDITED EARNINGS

     5   

SECTION 5

 

PAYMENT, NONFORFEITABILITY OF BENEFITS AND MAINTENANCE OF ACCOUNTS

     6   

SECTION 6

 

SPECIAL SUPPLEMENTAL BENEFITS

     8   

SECTION 7

 

MISCELLANEOUS PROVISIONS

     8   

SECTION 8

 

AMENDMENT AND TERMINATION OF THE PLAN

     10   

SECTION 9

 

SECTION 409A COMPLIANCE

     11   



--------------------------------------------------------------------------------

INTRODUCTION AND PLAN HISTORY

Introduction. This Plan is maintained so as to strengthen the ability of the
Company and its Subsidiaries to attract and retain persons of outstanding
competence upon which, in large measure, continued growth and profitability
depend. The Plan is intended to supplement Qualified Salary Deferrals and
Qualified Matching Contributions. The Plan is intended to be an unfunded
deferred compensation plan for a select group of management or highly
compensated employees within the meanings of Sections 201(2), 301(a)(3) and
401(a)(4) of ERISA and shall be construed and interpreted accordingly.

Effective Date. This Plan was established effective January 1, 1983, and
previously amended and restated as of January 1, 1987, January 1, 1998, and
August 1, 2003. The Plan was further amended as of March 1, 2005. The Plan was
last amended and restated effective as of December 24, 2005, and conformed to
include amendments through January 1, 2007. The Plan is hereby amended and
restated effective as of January 1, 2009, and conformed to include amendments
through March 31, 2011.

Plan Appendices. From time to time, the Company may adopt Appendices to the Plan
for the purpose of setting forth specific provisions or providing documentation
necessary to determine benefits under the Plan for certain Employee groups. Each
such Appendix shall be attached to and form a part of the Plan. Each such
Appendix shall specify the population to which it applies and shall supersede
the provisions of the Plan document to the extent necessary to eliminate any
inconsistencies between the Plan document and such Appendix.

Applicability of Plan Provisions. The provisions of this Plan shall apply to any
person who is a Participant on or after January 1, 2005, and to any Account in
existence on or after January 1, 2005. Pre-2005 Accounts are considered to be
“grandfathered” under Section 409A and, except as otherwise specifically
provided under this Plan by reference to Pre-2005 Accounts, the benefits and
rights existing as of October 3, 2004, under the prior version of the Plan
applicable to any Pre-2005 Account shall continue to apply. For purposes of
clarity, except as otherwise specifically provided by this Plan by reference to
Pre-2005 Accounts, to the extent that benefits or rights of Pre-2005 Accounts
are governed by reference to corresponding Qualified SSIP provisions, the
Qualified SSIP provisions in effect as of October 3, 2004, shall apply.

DEFINITIONS

Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless the context clearly indicates to the
contrary. Some of the words and phrases used in the Plan are not defined in this
Section 2, but, for convenience, are defined as they are introduced into the
text.

Account shall mean the recordkeeping account to which Salary Deferrals, Matching
Contributions and Credited Earnings are credited (or debited for Credited
Earnings reflecting an investment loss) under the Plan. An Account may be
divided into two or more subaccounts to the extent necessary or desirable, as
determined by the Company, for Plan recordkeeping and accounting purposes. Such
subaccounts are referred to herein collectively as the “Account” or “Accounts,”
and sometimes individually as the “Account.”

 

1



--------------------------------------------------------------------------------

Accounting Date shall mean each day on which the U.S. financial markets are open
for business.

Beneficiary shall mean the Participant’s beneficiary, who shall be determined by
the following order: (1) the Participant’s designated beneficiary under the
Qualified SSIP, (2) the Participant’s spouse, and (3) the Participant’s estate.

Change of Control shall mean a “Change of Control” as that term is defined in
the Company’s Equity Compensation Plan, as amended from time to time.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and the rules and regulations promulgated thereunder.

Company shall mean General Dynamics Corporation, a Delaware corporation, and any
successor thereof.

Credited Earnings shall have the meaning set forth in Section 4.1.

Eligible Employee shall mean an Employee who satisfies the eligibility criteria
described at Section 3.1.

Employee shall mean any person who is regularly employed as a full-time,
salaried employee by the Company or its Subsidiaries, and who is not covered by
a collective bargaining agreement (except where such collective bargaining
agreement specifically provides for participation). Individuals not initially
treated and classified by the Company as common-law employees, including, but
not limited to, leased employees, independent contractors or any other contract
employees, shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common-law employees.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

Key Employee shall mean a “specified employee” as that term is used under
Section 409A.

Matching Contributions shall mean amounts credited to a Participant’s Account
with reference to the Participant’s Salary Deferrals pursuant to Section 3.4.

Participant shall mean any current or former Employee who has an Account that
has not been fully paid or otherwise discharged.

Plan shall mean the General Dynamics Corporation Supplemental Savings and Stock
Investment Plan, established January 1, 1983, as amended and restated as set
forth herein, as it may be amended from time to time, and its Appendices.

Plan Year shall mean the 12 month period beginning on January 1st and ending on
the following December 31st.

 

2



--------------------------------------------------------------------------------

Post-2004 Account shall mean a Participant’s subaccount to which Salary
Deferrals and Matching Contributions are credited if not earned and vested by
December 31, 2004, and any Credited Earnings with respect to such amounts.

Pre-2005 Account shall mean a Participant’s subaccount to which Salary Deferrals
and Matching Contributions are credited to the extent they were earned and
vested on or before December 31, 2004, and any Credited Earnings with respect to
such amounts.

Qualified Matching Contributions shall mean amounts contributed to the Qualified
SSIP by the Company or its Subsidiaries which are determined with reference to
amounts of Qualified Salary Deferrals.

Qualified Plan Limitations shall mean limitations imposed (i) pursuant to Code
Sections 401(a)(17), 402(g), 415 or any other section of the Code or (ii) by the
Company in order to assure compliance with the actual deferral percentage or
actual contribution percentage requirements of the Qualified SSIP.

Qualified Salary Deferrals shall mean pre-tax salary deferrals made by an
Employee pursuant to the Qualified SSIP.

Qualified SSIP shall mean the General Dynamics Corporation Savings and Stock
Investment Plan (Plan 3.0), the General Dynamics Corporation Savings and Stock
Investment Plan (Plan 4.5) and the General Dynamics Corporation Savings and
Stock Investment Plan (Plan 5.0).

Salary shall mean an Employee’s “Deferral Pay,” as that term is used in the
Qualified SSIP, without taking into account the limitation on annual
compensation under Code Section 401(a)(17) or any successor provision thereto,
or any incentive plan payments, bonuses or commissions.

Salary Deferrals shall mean amounts credited to a Participant’s Account
corresponding to Salary reductions elected pursuant to Section 3.2.

Section 409A shall mean Code Section 409A, including, without limitation,
applicable transition guidance provided by the Internal Revenue Service.

Separation from Service shall mean a “separation from service” as that term is
defined in Section 409A.

Subsidiary shall mean any corporation of which the Company owns, directly or
indirectly, fifty percent (50%) or more of the outstanding voting stock.

 

3



--------------------------------------------------------------------------------

SUPPLEMENTAL BENEFITS DUE TO LIMITATIONS

UNDER THE QUALIFIED SSIP

Eligibility.

Unless otherwise directed by the Chief Executive Officer of the Company (the
“Chief Executive Officer”), eligibility for participation in any benefits
provided under this Section 3 for a given Plan Year shall be extended to
selected Employees (i) who are eligible to participate in the Qualified SSIP,
(ii) whose Qualified Salary Deferrals to the Qualified SSIP are restricted due
to any of the Qualified Plan Limitations, and (iii) whose Salary in effect on
November 1 of the year immediately preceding the given Plan Year (or such other
date prescribed by the Company from time to time) equals or exceeds the annual
compensation limitation of Code Section 401(a)(17) for the Plan Year.

The selection of eligible Employees who may participate in the Plan shall be in
the sole discretion of the Company, and participation may be limited to such
otherwise eligible Employees as the Company shall determine by the application
of minimum compensation levels or otherwise. All determinations shall be made
prior to the given Plan Year and may be made as of a given date at the sole
discretion of the Company.

Notwithstanding anything to the contrary, to the extent that an Employee meets
the requirements of this Section 3.1 during a Plan Year, such Employee shall not
become an Eligible Employee during that Plan Year except as directed by the
Chief Executive Officer.

Salary Deferral Elections. Salary Deferrals shall be credited to an Eligible
Employee’s Post-2004 Account in accordance with such Eligible Employee’s
election and subject to the following rules:

An Eligible Employee may elect to defer up to the maximum amount described in
Section 3.3.

An Eligible Employee’s Salary Deferral election under this Plan shall be
irrevocable for the 2005 Plan Year after March 15, 2005.

For Plan Years commencing after 2005, an Eligible Employee may make an
irrevocable Salary Deferral election at the time and in the form prescribed by
the Company, but in no event later than December 31 of the year preceding a
given Plan Year.

For purposes of clarity, and without limitation, the Company may prescribe a
“negative” election for Salary Deferrals, meaning that it may impose an
automatic or default Salary Deferral election, provided the Eligible Employee
has an opportunity during the election period to affirmatively change such
election.

Notwithstanding the preceding requirements, in the event an Employee becomes
eligible to participate during the Plan Year in accordance with Section 3.1(c)
above, such Eligible Employee may make an irrevocable Salary Deferral election
within 30 days from the date of eligibility with respect to any Salary earned
after such election. For purposes of clarity, and without limitation, the
Company may prescribe a “negative” election for Salary Deferrals,

 

4



--------------------------------------------------------------------------------

meaning that it may impose an automatic Salary Deferral election, provided the
Eligible Employee has an opportunity during the election period to affirmatively
change such election.

Maximum Amount of Salary Deferrals. The maximum amount of Salary Deferrals that
an Eligible Employee may elect for a given Plan Year is equal to (X times Y)
minus Z, where:

X is the Eligible Employee’s annual Salary in effect as of the November 1st of
the year immediately preceding the Plan Year (or such other date prescribed by
the Company from time to time).

Y is the Eligible Employee’s percentage deferral limit under the Qualified SSIP
(using the limit applicable to the business unit at which the Eligible Employee
is assigned as of the December 15th of the year immediately preceding the Plan
Year, or such other date prescribed by the Company from time to time).

Z is the Code Section 402(g) limit for such Plan Year.

Matching Contributions. An Eligible Employee may be eligible for a Matching
Contribution under this Plan, which shall be credited to an Eligible Employee’s
Post-2004 Account, based on his or her Salary Deferrals under this Plan.
Eligibility for, and the amount of any Matching Contribution under this Plan,
shall be determined by the Qualified Matching Contribution provisions in the
Qualified SSIP that are applicable to the business unit to which the Eligible
Employee is assigned as of the end of the Salary Deferral election period
prescribed by the Company for a given Plan Year.

Transfer. For purposes of clarity, should an Eligible Employee transfer business
units during a Plan Year, such Eligible Employee’s Salary Deferrals and Matching
Contributions, if any, shall not change during that Plan Year to account for
different deferral or matching provisions under the Qualified SSIP applicable to
the Eligible Employee’s new business unit.

CREDITED EARNINGS

Initial Credited Earnings. Effective for the Plan Years commencing on and after
January 1, 2006, Salary Deferrals and Matching Contributions credited to the
Participant’s Post-2004 Account shall be deemed invested in the same investment
funds that the Participant’s Qualified Salary Deferrals are invested in as of
the December 15th of the preceding Plan Year (or such other date as determined
from time to time by the Company) under the Qualified SSIP. For 2005, Credited
Earnings shall be determined under the prior provisions of the Plan. Effective
April 22, 2011, Salary Deferrals and Matching Contributions credited to the
Participant’s Post-2004 Account shall be deemed invested in the same investment
funds as Qualified Salary Deferrals and Qualified Matching Contributions would
be invested under the Qualified SSIP as of the crediting date.

Account Adjustments. Each Account shall be adjusted to reflect investment gain
or loss on any balance in the Account as of the close of the immediately
preceding Accounting Date. The adjustment shall be the same as what would
actually have been recognized if the Account had been invested in the Qualified
SSIP under the investment options actually selected by the Participant
thereunder (or, with respect to initial Salary Deferrals, as determined by
Section 4.1).

 

5



--------------------------------------------------------------------------------

Investment Fund Transfers. If a Participant makes an investment fund transfer
pursuant to the provisions of the Qualified SSIP, the identical investment fund
transfer shall be performed in this Plan, but no such transfer shall be
permitted in this Plan unless made in the Qualified SSIP. Notwithstanding the
foregoing, the Company may, in its discretion, approve transfers in this Plan
where no transfer is possible in the Qualified SSIP due to loans and
withdrawals.

Coordination with Qualified SSIP. The Company may adopt such rules, in its sole
discretion, to coordinate the crediting of earnings under the Plan with the
investment of funds under the Qualified SSIP.

PAYMENT, NONFORFEITABILITY OF BENEFITS

AND MAINTENANCE OF ACCOUNTS

Pre-2005 Accounts: Payment and Nonforfeitability of Benefits and Maintenance of
Accounts. This Section 5.1 shall be effective as of January 1, 2005, and shall
only apply to Pre-2005 Accounts. Except as otherwise provided in this Plan, a
Participant’s Pre-2005 Account, if any, shall be paid under the same conditions,
rules and restrictions as would apply to the benefits as if they were provided
under the Qualified SSIP. The following rules shall apply to such Pre-2005
Accounts, notwithstanding the conditions, rules and restrictions of the
Qualified SSIP:

Participants shall not be entitled to receive distributions or loans or to make
withdrawals of any portion of their Pre-2005 Account balances while employed by
the Company or any of its Subsidiaries.

Upon termination of employment with the Company and its Subsidiaries, the entire
balance of a Participant’s Pre-2005 Account (valued as of the Accounting Date
coincident with or immediately preceding the date of payment) shall be paid to
the Participant as soon as administratively practicable. However, any
Participant may, by a written statement (including internet and telephone
methods approved by the Company for this purpose) filed with the Company or its
delegated agent on or before one year prior to the termination of employment,
irrevocably elect to defer commencement of such payments until a specific date
which may be as late as the Participant attaining age 70 1/2. If a deferral is
elected, the Participant may choose to have his or her Pre-2005 Account balance
subsequently paid in a lump sum or in such number of equal annual installments
(not to exceed 15) as he or she may request (which will commence as soon as
practicable, but no later than 60 days following the payment date(s) selected,
after the conclusion of the deferral period and will be payable annually
thereafter). To the extent consistent with the above requirements, deferrals and
installment payments of distributions shall be governed by the applicable
provisions of the Qualified SSIP.

All Pre-2005 Account balances shall be paid in cash. No Participant shall have
any right to receive payment in any other form.

Upon the death of a Participant prior to the entire balance of the Participant’s
Pre-2005 Account having been paid, the remaining unpaid balance shall be payable
to the Beneficiary. Amounts shall be paid as soon as practicable, but no later
than 60 days following the Participant’s death.

 

6



--------------------------------------------------------------------------------

In the event that a Subsidiary ceases to meet the definition of Subsidiary
(e.g., on account of a sale of its stock to an unrelated third party), or an
unincorporated business unit ceases to be owned by the Company or a Subsidiary,
such cessation shall not, by itself, be treated as a termination of employment
by the Participants employed by such Subsidiary or business unit unless the
Company shall so determine. In those circumstances, the Company may also
determine whether the Pre-2005 Accounts of the Participants employed by such
Subsidiary or business unit will be vested or distributed.

The Company shall promulgate such other additional rules and procedures
governing the operation of this Plan in relation to such Pre-2005 Accounts as it
may, from time to time and in its sole discretion, determine are necessary or
desirable.

Pursuant to transition guidance under Section 409A, Participants in the Plan
(i) who are former Employees (as of November 30, 2005) and (ii) whose Pre-2005
Account is worth less than $100,000 (as of November 30, 2005), shall be
terminated from participation in the Plan and such Participants shall be paid
their respective Accounts in a single lump sum payment on or before December 31,
2005.

Post-2004 Accounts: Payment and Nonforfeitability of Benefits and Maintenance of
Accounts. This Section 5.2 shall be effective as of January 1, 2005, and shall
apply to Post-2004 Accounts.

Six months following a Separation from Service from the Company and its
Subsidiaries, the entire balance of a Participant’s Post-2004 Account (valued as
of the Accounting Date coincident with or immediately preceding the date of
payment) shall be paid to the Participant as soon as administratively
practicable, but no later than 60 days following the six-month anniversary of
the Participant’s Separation from Service. Notwithstanding the foregoing, in the
event that a Participant’s Post-2004 Account is less than the applicable dollar
amount under Section 402(g) of the Code, the Company shall have the discretion
to distribute such amount in a single lump sum payment.

All Post-2004 Account balances shall be paid in cash. No Participant shall have
any right to receive payment in any other form.

In the event that a Subsidiary ceases to meet the definition of Subsidiary
(e.g., on account of a sale of its stock to an unrelated third party), or an
unincorporated business unit ceases to be owned by the Company or a Subsidiary,
the Company, in its sole discretion, may fully vest the Post-2004 Account
balances of Participants employed by such Subsidiary or business unit and the
Post-2004 Account shall be paid in accordance with Section 5.2(a).

The Company shall promulgate such other additional rules and procedures
governing the operation of this Plan in relation to such Post-2004 Accounts as
it may, from time to time and in its sole discretion, determine are necessary or
desirable.

Notwithstanding, Section 5.2(a) above, upon the death of a Participant prior to
the entire balance of the Participant’s Post-2004 Account having been paid, the
remaining unpaid balance shall be payable to the Beneficiary as soon as
practicable but no later than 60 days following the Participant’s death.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 5.2, payment
to a Participant shall be delayed should the Company reasonably anticipate that
the making of such payment would violate federal securities laws or other
applicable law. In such an event, payment shall be made at the earliest date at
which the Company reasonably anticipates that the making of the payment would
not cause such violation.

SPECIAL SUPPLEMENTAL BENEFITS

Participation. Recognizing the need to make special retirement and other
compensation or employee benefit provisions for certain Employees, the Company
may, from time to time and in its best judgment, designate such other individual
Employees or groups of select management or highly compensated Employees as
being eligible to receive benefits under this Plan. Any such Employees or groups
of Employees, and the benefits applicable to them, will be described in the
Appendices attached to this Plan.

Benefits. Such supplemental benefits may be provided in such amounts as the
Company determines are appropriate. Such benefits need not be uniform among such
Employees.

MISCELLANEOUS PROVISIONS

Construction. In the construction of the Plan, the masculine shall include the
feminine and the singular the plural in all cases where such meanings would be
appropriate. Except as may be governed by ERISA or other applicable federal law,
this Plan shall be construed, governed, regulated and administered according to
the laws of the Commonwealth of Virginia.

Employment. Participation in the Plan shall not give any Employee the right to
be retained in the employ of the Company or its Subsidiaries, or upon dismissal
or upon his or her voluntary termination of employment, to have any right, legal
or equitable, under the Plan or any portion thereof, except as expressly granted
by the Plan.

Nonalienability of Benefits. No benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, and no such
benefit shall in any manner be liable for or subject to the debts, liabilities,
engagements or torts of the person entitled to such benefit, except as
specifically provided in the Plan.

Facility of Payment. If the Company judges any recipient of benefits, in its
sole discretion, to be legally incapable of personally receiving and giving a
valid receipt for any payment due him or her under the Plan, the Company may,
unless and until claims shall have been made by a duly appointed guardian or
committee of such person, make such payment or any part thereof to such person’s
spouse, children or other legal entity deemed by the Company to have incurred
expenses or assumed responsibility for the expenses of such person. Any payment
so made shall be a complete discharge of any liability under the Plan for such
payment.

Obligation to Pay Amounts Hereunder.

No trust fund, escrow account or other segregation of assets need be established
or made by the Company to guarantee, secure or assure the payment of any amount
payable hereunder.

 

8



--------------------------------------------------------------------------------

The Company’s obligation to make payments pursuant to this Plan shall constitute
only a general contractual liability of the Company to individuals entitled to
benefits hereunder and other actual or possible payees hereunder in accordance
with the terms hereof. Payments hereunder shall be made only from such funds of
the Company as it shall determine, and no individual entitled to benefits
hereunder shall have any interest in any particular asset of the Company by
reason of the existence of this Plan. No provision of the Plan shall be
interpreted so as to give any individual any right in any assets of the Company
greater than the rights of a general unsecured creditor of the Company. It is
expressly understood as a condition for receipt of any benefits under this Plan
that the Company is not obligated to create a trust fund or escrow account or to
segregate any asset of the Company in any fashion.

The Company may, in its sole discretion, establish segregated funds, escrow
accounts or trust funds whose primary purpose would be for the provision of
benefits under this Plan. If such funds or accounts are established, however,
individuals entitled to benefits hereunder shall not have any identifiable
interest in any such funds or accounts nor shall such individuals be entitled to
any preference or priority with respect to the assets of such funds or accounts.
These funds and accounts would still be available to judgment creditors of the
Company and to all creditors in the event of the Company’s insolvency or
bankruptcy.

Administration. The Plan shall be administered by the Company. The Company shall
have the discretionary authority to construe and interpret the provisions of the
Plan and make factual determinations thereunder, including the power to
determine the rights or eligibility of Employees or Participants and any other
persons, and the amounts of their benefits under the Plan, and to remedy
ambiguities, inconsistencies or omissions, and any such determinations shall be
binding on all parties. Benefits will only be paid if the Company, in its sole
discretion, determines that the Participant or Beneficiary is entitled to them.

The Company has the authority to delegate any of its powers under this Plan
(including, without limitation, Section 7.7) to any other person, persons, or
committee. This person, persons, or committee may further delegate its reserved
powers to another person, persons, or committee as they see fit. Any delegation
or subsequent delegation shall include the same full, final and discretionary
authority that the Company has listed herein and any decisions, actions or
interpretations made by any delegate shall have the same ultimate binding effect
as if made by the Company.

Claims Appeal Procedure. Upon receipt of a claim for benefits under the Plan,
the Company shall notify the Participant, Beneficiary or authorized
representative of any action taken within 90 days of receiving the claim. If the
claim is denied, the denial shall be set forth in writing and shall include the
specific reasons for the denial, with reference to pertinent Plan provisions on
which the denial is based, and shall describe the procedure for perfecting the
claim, or for requesting a review of the denial. Within 60 days after receiving
a notification of denial of a claim, a Participant, Beneficiary or authorized
representative may request that the Company make a full and fair review of the
denial. In connection with this request, the Participant may review pertinent
documents and submit issues or comments in writing. The Company will make a
final decision on the claim within 120 days of the request for review. Any
decision made by the Company in good faith shall be final and binding on all
parties.

 

9



--------------------------------------------------------------------------------

Change of Control. Notwithstanding any provision herein to the contrary,
immediately prior to the occurrence of a Change of Control, all allocations made
to Accounts of Participants who are then active Employees shall become fully
vested and nonforfeitable.

Action by the Company. Any action or authorization by the Company hereunder
shall be made by the Chief Executive Officer or its Board of Directors, or any
delegate of either.

AMENDMENT AND TERMINATION OF THE PLAN

Amendment. The Company has the right to modify or amend this Plan in whole or in
part, effective as of any specified date; provided, however, that the Company
shall have no authority to modify or amend the Plan to:

Reduce any benefit accrued hereunder based on service and compensation to the
date of amendment unless such action is necessary to prevent this Plan from
being subject to any provision of Title 1, Subtitle B, Parts 2, 3 or 4 of ERISA;

Permit the accrual, holding or payment of actual shares of common stock of the
Company under the Plan (such right to amend being reserved to the Board of
Directors of the Company or its delegate); or

Adversely affect any accrued benefits hereunder (and any benefits that will
accrue upon a Change of Control) and any rights attaching thereto after or in
anticipation of the occurrence of a Change of Control.

No benefit hereunder shall be deemed to be adversely affected or otherwise
reduced to the extent that any amendment or action affects the tax treatment of
Plan benefits or an interest in future investment returns.

Termination.

The Company reserves the right to terminate this Plan, in whole or in part. This
Plan shall be automatically terminated upon (i) a dissolution of the Company
(but not upon a merger, consolidation, reorganization, recapitalization or
acquisition of a controlling interest in the voting stock of the Company by
another person or entity); (ii) the Company being legally adjudicated bankrupt;
(iii) the appointment of a receiver or trustee in bankruptcy with respect to the
Company’s assets and business if such appointment is not set aside within ninety
(90) days thereafter; or (iv) the making by the Company of an assignment for the
benefit of creditors.

Upon a termination of this Plan, (i) no additional Employees shall become
entitled to benefits hereunder; (ii) all benefits accrued through the date of
termination will become immediately nonforfeitable as to each Participant; and
(iii) no additional benefits (except that the Company, in its sole discretion,
may provide for an allocation of “income” or “earnings” on the Participant’s
contributions) shall be accrued hereunder for subsequent payment.

Pre-2005 Accounts accrued to the date of termination of the Plan shall be paid
to the Participants as soon as practicable.

 

10



--------------------------------------------------------------------------------

Post-2004 Accounts accrued to the date of termination of the Plan shall be paid
to the Participants as soon as practicable to the extent permitted under
Section 409A and otherwise shall remain payable in accordance with Section 5.2.

SECTION 409A COMPLIANCE

It is intended that the Plan (and any payments) will comply with or be exempt
from Section 409A, if applicable, and the Plan (and any payments) shall be
interpreted and construed on a basis consistent with such intent. The Plan (and
any payments) may be amended (in accordance with Section 8.1 of the Plan) in any
respect deemed necessary or desirable (including retroactively) by the Company
with the intent to preserve compliance with or exemption from Section 409A. The
preceding shall not be construed as a guarantee of any particular tax effect for
Plan benefits. A Participant (or Beneficiary) is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on such
person in connection with the Plan (including any taxes and penalties under
Section 409A), and the Company shall have no obligation to indemnify or
otherwise hold a Participant (or Beneficiary) harmless from any or all of such
taxes or penalties.

Following a Change of Control or a “change in control” as defined under
Section 409A, no action shall be taken under the Plan that will cause a
Participant’s benefit that has previously been determined to be (or is
determined to be) subject to Section 409A, to fail to comply in any respect with
Section 409A without the written consent of such Participant.

 

11